DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed January 4, 2021. Claims 1-20 are pending, claims 1 and 14 are amended, and claims 13 and 18-20 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the heat-dissipating device in claim 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, paragraph 26 of the specification discloses a heat-dissipating device to be a microprocessor chip.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 6,698,503, herein Son).
In regards to claim 1, Son discloses

an evaporator plate (42);
a condenser plate (60) attached to the evaporator plate such that a cavity is formed between the evaporator plate and the condenser plate, wherein the condenser plate is in direct contact with the evaporator plate (Fig.9 and col.4 lines 12-15);
a thermal insulation layer (52, 54) sandwiched between the evaporator plate and the condenser plate; and
a working fluid (refrigerant) enclosed within the cavity, wherein the working fluid partially fills the cavity, wherein the cavity formed between the evaporator plate and the condenser plate comprises a single cavity in which both the thermal insulation layer and the working fluid are present (Fig.2).
In regards to claim 3, Son discloses that the working fluid is selected from the group consisting of: water, a dielectric fluid, and combinations thereof (Abstract, a refrigerant is disclosed as the working fluid, commonly used as a dielectric fluid in cooling electronics1).
In regards to claim 5, Son discloses microstructures (Fig.5, P1 and P2) extending into the cavity from either a surface of the evaporator plate or a surface of the condenser plate (Fig.5).
In regards to claim 6, Son discloses that the microstructures are selected from the group consisting of: fins and pins (Fig.5).
In regards to claim 7, Son discloses a wicking structure on a surface of the evaporator plate within the cavity (col.2 lines 32-37 and col.15 lines 36-38, micro patterns or a porous medium having pores provide a wicking structure).
In regards to claim 8, Son discloses microfeatures on a surface of the condenser plate within the cavity (col.15 lines 27-30, micro patterns provided on the upper plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Nagai et al. (US 8,256,501, herein Nagai).
In regards to claim 2, Son does not disclose that the thermal insulation layer comprises a curable epoxy.
Nagai teaches that the thermal insulation layer comprises a curable epoxy (col.9 lines 42-45, a resin material is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son’s thermal insulation layer to comprise a curable epoxy such as the resin material taught by Nagai in order to use a known material for thermally isolating the evaporator layer from the condenser layer.

Claims 4, 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Hurbi et al. (US 2018/0356156, herein Hurbi).
In regards to claim 9, Son does not disclose that the microfeatures comprise sintered spherical particles.
Hubri teaches microfeatures on a surface of the condenser plate within the cavity, wherein the microfeatures comprise sintered spherical particles (paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son’s microfeatures to comprise sintered spherical particles as taught by Hurbi in order to increase the flow rate of the working fluid.	
In regards to claims 10-12, Son does not disclose a cooling apparatus on the condenser plate.
Hurbi teaches a cooling apparatus (260, 272) on the condenser plate, wherein the cooling apparatus is selected from the group consisting of: a cold plate and an air-cooled heat sink (paragraph 38), and a thermal interface material between the cooling apparatus and the condenser plate (paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son’s condenser plate to include a cooling apparatus such as an air-cooled heat sink and a thermal interface material between the cooling apparatus and the condenser plate as taught by Hurbi in order to further provide heat dissipation.
In regards to claims 14 and 15, Son discloses
A device (Fig.2), comprising:
an evaporator plate (42);

a thermal insulation layer (52, 54) sandwiched between the evaporator plate and the condenser plate;
a working fluid (refrigerant) enclosed within the cavity, wherein the working fluid partially fills the cavity; and
wherein the cavity formed between the evaporator plate and the condenser plate comprises a single cavity in which both the thermal insulation layer and the working fluid are present (Fig.2).
Son discloses the device provided for cooling a central processing unit (col.1 lines 35-39), but does not disclose at least one heat-dissipating device in thermal contact with the evaporator plate via a thermal interface material, 
Hurbi teaches a device (Fig.2A and 8B) comprising an evaporator plate (120), a condenser plate (110), and at least one heat-dissipating device (Fig.2A, 240, 250; Fig.8B, 810, 820) in thermal contact with the evaporator plate via a thermal interface material (paragraph 37), wherein multiple heat-dissipating devices are in thermal contact with the evaporator plate (Figs.2A and 8B), and wherein the multiple heat-dissipating devices have differing heights (Fig.8B), the device further comprising: at least one pedestal (860) on a surface of the evaporator plate above the multiple heat-dissipating devices have differing heights (Fig.8B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son’s device to include at least one heat-dissipating device in thermal contact with the evaporator plate via a thermal interface material as taught 
In regards to claims 4 and 16, Son does not disclose that the working fluid comprises a dielectric fluid selected from the group consisting of: 3,3,3-Tetrafluoropropene, 1,1,1,2- Tetrafluoroethane, 1,1,1,3,3-Pentafluoropropane, ammonia, and combinations thereof.
	Hurbi teaches ammonia as the working fluid (paragraph 31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Son’s working fluid to be a dielectric fluid such as ammonia as taught by Hurbi in order to provide a fluid suitable for the relatively lower temperatures involved with consumer electronics (see Hurbi, paragraph 31).
In regards to claim 17, Son discloses microstructures (Fig.5, P1 and P2) extending into the cavity from either a surface of the evaporator plate or a surface of the condenser plate (Fig.5).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/Raheena R Malik/Examiner, Art Unit 3763             

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL reference to Parker, page 1, Section I. Introduction, where R-134A, a common refrigerant is disclosed as a dielectric refrigerant